Citation Nr: 1201843	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-22 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant had active service from December 1984 to March 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The appellant testified at a videoconference hearing before a Veterans Law Judge in July 2008.  A transcript of that proceeding is of record and has been associated with the claims file.

The Board has recharacterized the issue of entitlement to service connection for bipolar disorder to include entitlement to service connection for an acquired psychiatric disorder because the record contains several psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for an acquired psychiatric disorder.  As noted above the Board has recharacterized the issue of entitlement to service connection for bipolar disorder to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons.  The appellant should be advised that his claim for an acquired psychiatric disorder has been consolidated via an appropriate notice letter.  

The Board also finds that additional development under the duty to assist is necessary with respect to the appellant's claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below.

In this regard, the claims file includes evidence written in Bangladeshi with no accompanying certified English translation.  Therefore, a remand is necessary in order to review the claims file, and translate those items marked (and any others that are shown) into English in order to facilitate review of the record by the Board.   

The Board also notes that the appellant's service treatment records indicate mental health treatment and that both the appellant and his physician have stated that he has had a mental disorder since 1985.  Objective findings show that the appellant has been diagnosed with depression.  

The record does not indicate that the appellant has ever been afforded a VA examination in support of his claim.  The evidence currently of record is insufficient for the Board to render a decision.  Moreover, the appellant is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the appellant actually has an acquired psychiatric disorder and whether any such disorder is etiologically related to the appellant's time in service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the appellant indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  In addition, the appellant should be notified of the precise status of his claim, specifically the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.

2.  The RO/AMC should have all pertinent evidence in the claims file that is written in a foreign language translated to English.  The translated documents should be associated with the claims file.

3.  Thereafter, the RO/AMC should schedule the appellant for a comprehensive VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must identify any psychiatric disorders currently demonstrated by the appellant and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.  The examiner must then state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current psychiatric disorder began in or is related to his active military service.

A thorough rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the appellant.  

4.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

